Citation Nr: 0214233	
Decision Date: 10/11/02    Archive Date: 10/17/02

DOCKET NO.  92-17 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased, compensable, evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1972.

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from an April 1992 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Initially, the issues on appeal 
were entitlement to service connection for a back disability 
and an increased (compensable) rating for bilateral hearing 
loss disability and tinnitus.  In its March 1993 decision, 
the Board denied service connection for the back condition 
and confirmed the noncompensable rating for the bilateral 
defective hearing.  The Board did grant a 10 percent rating 
for tinnitus, based on its finding that the condition was 
developed as a result of the veteran's exposure to acoustic 
trauma during active service.

The veteran appealed the Board's March 1993 decision to the 
United States Court of Veterans Appeals, now the United 
States Court of Appeals for Veterans Claims (Court).  By a 
December 1994 decision, the Court remanded the case to the 
Board to afford the Board the opportunity to set forth 
adequate reasons and bases for its determination regarding 
the severity hearing loss along with consideration of the 
propriety of an extraschedular rating.  [citation redacted].  
In response to the Court order, 
the Board remanded the claim to the RO for completion of 
additional development in April 1995.  

Pursuant to the directives in the Board's April 1995 remand, 
the veteran underwent audiological examination and, in July 
1996, the RO again denied a compensable evaluation for 
bilateral hearing loss.  The case was returned to the Board 
and, in a September 1997 decision, the Board denied the 
veteran a compensable rating for bilateral defective hearing.  
The veteran appealed the Board's September 1997 decision to 
the Court.

In an August 2000 memorandum decision, the Court affirmed the 
Board's September 1997 decision in part (not to refer the 
bilateral hearing loss claim to the Under Secretary for 
Benefits for consideration of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1)), and vacated it in part 
(claims for increased ratings for bilateral defective 
hearing, tinnitus, low back disorder, and an earlier 
effective date for tinnitus).  The Court remanded the vacated 
issues back to the Board for further adjudication.  

The Court's August 2000 memorandum decision's directives 
include adjudication of the issue of entitlement to an 
effective date earlier than January 6, 1992, for the grant of 
service connection for tinnitus and for assignment of a 10 
percent evaluation for that disability.  As noted earlier in 
this decision, the Board had referred those issues to the RO 
in the Board's September 1997 decision, which was appealed to 
the Court.  However, during the veteran's appeal to the 
Court, and pursuant to the Board's referral, the RO developed 
those claims prior to the issuance of the Court's August 2000 
memorandum decision.

In October 1997, the veteran was notified by VA letter of the 
RO's July 1996 denial of an effective date earlier than 
January 6, 1992, for the grant of a separate evaluation for 
tinnitus and assignment of a 10 percent evaluation for the 
disability.  A Notice of Disagreement (NOD) with that 
decision was received from the veteran in November 1997.  He 
was sent, along with a cover letter explaining his appellate 
rights, a Statement of the Case (SOC) on those issues in 
November 1998.  The veteran's substantive appeal on those 
issues was received in December 1998.  The Board issued a 
final decision on April 19, 2000, denying the veteran 
entitlement to an effective date earlier than January 6, 
1992, for the grant of service connection for tinnitus, 
separate and apart from bilateral hearing loss, and 
assignment of a compensable evaluation for the disability.  

In its August 2000 memorandum decision, the Court noted that, 
although the schedule was changed after the Board's September 
1997 decision, the change became effective during the 
pendency of the veteran's appeal.  Where, as in this case, 
the laws or regulations governing the claim change during the 
pendency of an appeal, the version most favorable to the 
veteran must be applied, absent a contrary intent of Congress 
or the Secretary of the VA.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-213 (1991).  In its memorandum decision, and 
pursuant to Karnas, the Court directed that the Board 
determine which of the two versions of the rating code is 
more favorable and apply that version to the veteran's claim 
for a compensable rating for his service connected bilateral 
hearing loss.  

In June 2001 the Board remanded the claim to the RO for 
compliance with the directives specified in the Court's 
memorandum decision for adjudication of the veteran's claim 
for a compensable rating for his service-connected bilateral 
hearing loss taking into consideration the schedule for 
rating diseases of the ear that was in effect prior to June 
10, 1999, and the current schedule, effective on June 10, 
1999.  

With regard to the veteran's back disability, pursuant to the 
directives in the Board's April 1995 remand, the veteran 
underwent medical examination and, in July 1996, the RO 
granted him entitlement to service connection for a back 
disability, to which a 10 percent rating was assigned, 
effective from January 1992, the date of receipt of the 
veteran's claim for service connection.  

In its August 2000 memorandum decision, the Court vacated the 
Board's September 1997 decision in part, regarding the claim 
for an increased ratings for a low back disorder.  The Court 
remanded the vacated issues back to the Board for further 
adjudication.  

In its August 2000 memorandum decision, the Court noted that, 
in August 1996, the veteran submitted a statement, which can 
reasonably be construed as expressing disagreement or 
dissatisfaction with the RO's decision, in that the statement 
was timely and it expressed a desire for appellate level 
review regarding the assignment of 10 percent for his 
service-connected back disorder.  Since the statement meets 
all of the statutory and regulatory requirements, the Court 
found that the August 1996 statement was a Notice of 
Disagreement (NOD) to the RO's decision.  See 38 U.S.C.A. § 
7105; see also Tomlin v. Brown, 5 Vet. App. 355, 357 (1993).

Inasmuch as the Court found that the veteran's August 1996 
statement is an expression of his dissatisfaction with the 
initial rating assigned the recently service-connected back 
disability, that issue was recharacterized as the propriety 
of the assignment of the initial rating.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  Since the Court found 
veteran's August 1996 statement to be an NOD, the Board, in 
its June 2001 decision, remanded the issue to the RO for 
issuance of an SOC and adjudication of that claim.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

The RO was instructed to review the issue of the propriety of 
the assignment of the initial 10 percent rating assigned the 
veteran's service-connected back disability to determine 
whether additional development was warranted.  See Fenderson, 
12 Vet. App. 119.  The RO was then instructed to prepare an 
SOC in accordance with 38 C.F.R. § 19.29 (2000), unless the 
matter was resolved by granting the benefits sought or by the 
veteran's withdrawal of the NOD.  See 38 C.F.R. § 19.26 
(2000), see also Manlincon, 12 Vet. App. at 240-41.  It was 
further noted that if, and only if, a timely substantive 
appeal is received should the matter thereafter be returned 
to the Board for appellate review.  See 38 U.S.C.A. § 7105(d) 
(West 1991); 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2000).

The RO issued a Statement of the case regarding the veteran's 
low back disability in September 2001.  The veteran was 
notified of his appeal rights in the Statement of the case 
that same month.  The veteran did not submitted a timely 
substantive appeal with regard to this issue.  Hence, the 
Board finds it has fully complied with the Court's memorandum 
decision directives and no further action on this issue need 
be taken.


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claim on appeal has been accomplished.  

2.  Throughout the period of the appeal the veteran had 
bilateral hearing loss manifested by level II hearing acuity 
in the right ear and level III hearing acuity in the left 
ear.


CONCLUSION OF LAW

The criteria for an increased, compensable, for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.85-4.87 
(1997 and 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claims on appeal at this time, as all notification and 
development action needed to render a fair decision on the 
claim on appeal has, to the extent possible, been 
accomplished.

Through the statement of the case, subsequent supplemental 
statements of the case, Board remands and various 
correspondence from the RO, the veteran and his 
representative have been notified of the law and regulations 
governing entitlement to the benefits he seeks, the evidence 
which would substantiate his claim, and the evidence which 
has been considered in connection with his appeal.  The Board 
finds that the veteran has received sufficient notice of the 
information and evidence needed to support his claims, and 
has been provided ample opportunity to submit information and 
evidence.  Moreover, because, as explained below, there is no 
indication whatsoever that there is any existing, potentially 
relevant evidence to obtain, the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the VA, is not here at issue.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159).  The duty to notify has been met.

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  The RO arranged for the 
veteran to undergo VA examinations in connection with the 
claim.  The Board notes that neither the veteran nor his 
representative has identified any existing pertinent evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of the claims 
at this juncture, without first remanding to the RO for 
explicit VCAA consideration, or for any additional 
notification and/or development action .  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  


Factual Background

The veteran is service connected for bilateral hearing loss 
with an evaluation of noncompensable in effect since January 
1972.  On VA examination in March 1992 Pure tone thresholds, 
in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

15
10
60
90
LEFT

10
15
70
90

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 in the left ear.

On the July 1995 audiogram, the veteran's pure tone 
thresholds were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

20
20
75
95
LEFT

20
25
80
95

Speech recognition scores were 88 percent in each ear.

On the October 2001 audiogram, the veteran's pure tone 
thresholds were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

20
30
95
100
LEFT

20
30
100
100

Speech recognition scores were 92 percent in the right ear 
and 88 percent in the left ear.


II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Evaluations of hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second (Hertz) (Hz).  
To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  This criteria is the same 
under the pre- and post-June 10, 1999, versions of the rating 
schedule.  See 38 C.F.R. §§ 4.85-4.87 (1997 and 2001).

However, the June 1999 amendment adds the provisions of 38 
C.F.R. § 4.86 for evaluating exceptional patterns of hearing 
impairment:


(a) When the pure tone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.

(b) When the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.

38 C.F.R. § 4.86 (2001).

Since the veteran's claim for an increased evaluation was 
pending when the regulations pertaining to diseases of the 
ear were revised, he is entitled to consideration of the 
claim under the version of the law most favorable to him.  
See .  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

After carefully considering the applicable criteria in light 
of the pertinent audiological evaluation results, the Board 
finds that the veteran's hearing impairment meets the 
criteria for a noncompensable evaluation under both the new 
and old versions of the schedule based on the audiological 
results in October 2001.  As laid out above, the pure tone 
threshold levels at the October 2001 audiological evaluation 
were 20, 30, 95, and 100 in the right ear and 20, 30, 100 and 
100 in the left ear, at 1,000, 2,000, 3,000 and 4,000 Hz, 
respectively.  The four-frequency averages for the right ear 
and left ear were 61 dB and 63 dB, respectively.  Speech 
audiometry revealed speech recognition ability of 92 percent 
in the right ear, and 88 percent in the left ear.  
Application of these scores to Table VI results in 
designation of II for the right ear and III for the left ear.  
When these designations of impaired efficiency are applied to 
Table VII, the percentage evaluation for hearing impairment 
is 0 percent.  

The veteran's bilateral findings from the October 2001 
evaluation do not satisfy the criteria under 38 C.F.R. 
§ 4.86(b) (added in the June 1999 amendment) since the 
puretone threshold at each frequency of 1000, 2000, 3000 and 
4000 Hz are not all 55 decibels or more, and the pure tone 
threshold is not 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz.  Therefore, the Roman numeral 
designation for hearing impairment will be the numeral from 
Table VI.  The findings of the VA examination conducted in 
October 2001 were used to determine the disability level as 
they are the most current and since these findings indicate a 
worsening in the veteran's condition, they could possibly be 
the most probative in assigning a higher (compensable) 
evaluation.

The Board in no way discounts the difficulties that the 
veteran experiences as a result of his hearing loss.  
However, it must be emphasized that the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, the Board has no discretion in this matter and must 
predicate its determination on the basis of the results of 
the audiology studies of record.  See Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  The Board is bound by law to apply 
VA's rating schedule based on the veteran's audiometry 
results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Based on the foregoing, the preponderance of the evidence is 
against an increased, compensable, evaluation.  Since the 
preponderance of the evidence is against an increased 
evaluation the benefit-of-the-doubt doctrine is not 
applicable.  See 38 U.S.C.A § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1991).



ORDER

Entitlement to an increased, compensable, evaluation for 
bilateral hearing loss is denied.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

